DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/22/2022 have been entered.  Claims 1, 3-5, 9, 11-17, and 21-30 remain pending.
The Prior Art is:
Boney et al., U.S. Patent Publication 2008/0047707, hereinafter referred to as Boney
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Regarding Claims 1, 11, and 25, Applicant argues that Boney does not disclose the amended features related to the manipulation of a flow rate of fluid through the assembly to cause the discharge port to alternately open and close.  Applicant specifically argues that, as amended, as the ball in Boney which acts to open and close the valve is dissolved by an additional fluid, the actions of opening and closing the valve are not related to manipulations of the same fluid (as the dissolving occurs after the jetting operation with a different fluid).  While Examiner agrees that the dissolving of the ball, which acts to open the discharge port, is carried out by a different fluid flow, as Boney discloses that the jetting operation ceases in conjunction with removing the ball (i.e. by opening the path the jetting flow stops) and wherein multiple manners of causing such a condition to occur are disclosed (including internal flowing of the dissolving acid or annular flow around the jetting sub; Paragraphs 0030-0032).  While Examiner agrees that such manipulations of the flow rate are different from what is presented in the instant disclosure, to interpret the claims to read the claim as requiring a specific definition for “manipulation of fluid flow” would constitute improper importing of limitations from the specification into the claims in contradiction of the instant paragraph bridging pages 18 and 19.  A reading of the specification provides no evidence to indicate that specific limitations must be importing into the claims to give meaning to the disputed terms. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.  To that end, it is noted that the amendments which clarify the operation in Claim 21 are seen as sufficiently clear and would not constitute function or structures taught by Boney, and as such are not being rejection.  
The prior rejection of Claim 21 under 112(b) is withdrawn in view of the amendments made thereto.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9, 11, 13, 15, 22, 24, 25, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boney et al., U.S. Patent Publication 2008/0047707, hereinafter referred to as Boney.
Regarding Claim 1, Boney discloses a downhole well tool assembly (as seen in Figure 2), comprising:
A perforator (abrasive jet perforator sub, 22; Paragraph 0020); and
A selectively operable and closable perforation plug discharge port (26, Paragraphs 0020, 0021); 
A valve assembly (as part of the seat for engaging with ball 58) configured to selectively open and close the perforation plug discharge port, in which manipulation of a fluid flow rate through a longitudinal flow passage extending through the valve assembly causes the perforation plug discharge port to alternately open and close (fluid flow through bore 52 acts to place the ball into the sealing seat and removal therefrom by applying a dissolving flow after the jetting operation is completed and may include flowing fluid through the annulus at the end of the jetting operation to dissolve the ball, for example, Paragraphs 0030-0032).
Regarding Claim 3, Boney further discloses that the flow passage extends longitudinally through the perforator (as seen in Figures 2/3, the flow 50 which holds the  ball in place passes through at least the top part of the sub 22).
Regarding Claim 4, Boney further discloses that the valve assembly comprises a valve that opens and permits fluid flow through the flow passage to the perforator ports when the plug discharge port is closed (as seen in Figure 3, the ball being positioned at plug 58 diverts flow through the perforation jetting ports).
Regarding Claim 5, Boney further discloses that the valve assembly closes and prevents fluid flow through the passage to the perforator when the plug discharge port is open (as seen in Figure 4, when port 26 is open to diversion fluid, flow does not pass through the jetting ports, Paragraphs 0033-0034).
Regarding Claim 9, Boney further discloses that the plug discharge port is positioned downstream of the perforator relative to fluid flow through the flow passage (as seen in Figures 2/3).
Regarding Claim 11, Boney discloses a method of perforating and treating multiple formation zones of a well in a single trip of a downhole well tool assembly into the well, the method comprising:
a)  Positioning the downhole well tool assembly at a first zone (zone 40, as seen in Figures 2-4);
b)  Closing a perforation plug discharge port of the downhole well tool assembly (as seen in Figure 3, a plug 58 is used to isolate plug discharge port 26, Paragraphs 0020-0021, 0030-0032), in which a first manipulation of a flow rate through a flow passage extending longitudinally through the downhole well tool assembly causes the perforation plug discharge port to close (by landing and sealing using a drop ball in conjunction with pressurized flow to convey the ball and start jetting operations, Paragraphs 0030-0032); 
c)  Perforating the first zone (forming perforations 65 as seen in Figure 4, Paragraph 0033);
d)  Treating the first zone (using fluid flow 70, Paragraph 0035);
e)  Opening the perforation plug discharge port, in which a second manipulation of the flow rate through the flow passage causes the perforation discharge port to open (one option presented is by using of disintegrating material and applying a flow of reactive degrading fluid either through the main bore or through the annulus at the end of the jetting operation, Paragraph 0032);
f)  Deploying perforation plugs into the well via the perforation plug discharge port (using a volume of diverting fluid, Paragraphs 0020, 0033);
g)  Plugging perforation in the first zone with the perforation plugs (Paragraphs 0033-0035);
h)  Positioning the downhole well tool assembly at a second zone (zone 75, Figure 6)
i)  Closing the perforation plug discharge port (as part of repeating the perforation process at target zone 75, Paragraph 0035);
j)  Perforating the second zone (as seen in Figure 6, perforations 90 are formed)
k)  Treating the second zone (using flor 80, Paragraph 0035).
Regarding Claim 13, Boney further discloses that the step of closing the perforation plug discharge port occurs after the step of positioning the tool assembly at the first zone (as seen in Figures 2 and 3, the tool is placed adjacent zone 40 prior to sealing port 26 with ball 58).
Regarding Claim 15, Boney further discloses that the step of opening the perforation plug discharge port occurs prior to the step of treating the first zone (as seen in Figures 2-5, a diverter is injected into the well prior to the treatment fluid 70 being applied).
Regarding Claim 22, Boney further discloses that the flow passage extends longitudinally through a perforator sub (22) as seen in Figures 2-4 (Paragraph 0032).
Regarding Claim 24, Boney further discloses the method includes, after step (k), the follows steps:
l)  Treating the first zone (using fluid flow 70, Paragraph 0035);
m)  Opening the perforation plug discharge port (one option presented is by using of disintegrating material, Paragraph 0032);
n)  Deploying perforation plugs into the well via the perforation plug discharge port (using a volume of diverting fluid, Paragraphs 0020, 0033);
o)  Plugging perforation in the first zone with the perforation plugs (Paragraphs 0033-0035);
p)  Positioning the downhole well tool assembly at a third zone (zone 75, Figure 6)
q)  Closing the perforation plug discharge port (as part of repeating the perforation process at target zone 75, Paragraph 0035);
r)  Perforating the third zone (as seen in Figure 6, perforations 90 are formed)
s)  Treating the third zone (using flor 80, Paragraph 0035).
Examiner notes that while only the two main zones (40 and 75) are shown, Boney expressly discloses that the operation may be carries out by repeating the recited steps at additional zones (Paragraphs 0035, 0043).
Regarding Claim 25, Boney discloses a method of perforating and treating multiple formation zones of a well in a single trip of a downhole well tool assembly into the well, the method comprising:
a)  Perforating a first zone with an abrasive perforator of a downhole well tool assembly, in which the abrasive perforator utilizes a fluid flowing through the downhole well tool assembly to perforate the first zone (perforating sub 22 is used to form perforations 65 in first zone 40, Paragraphs 0020-0022, 0030-0032);
b)  Treating the first zone by flowing a treatment fluid through an annulus formed between the well tool assembly and a casing of the well, (fluid flow 70 through the annulus may pass through either a cased or open wellbore, Paragraphs 0003, 0035);
c)  Discharging perforation plugs from the downhole well tool assembly, thereby plugging perforation of the first zone (by applying a diversion agent, Paragraphs 0020 – 0022), in which manipulation of a fluid flow rate of the fluid flowing through the downhole well tool assembly causes a perforation plug discharge port of the assembly to open (fluid flow through bore 52 acts to place the ball into the sealing seat and removal therefrom by applying a dissolving flow after the jetting operation is completed and may include flowing fluid through the annulus at the end of the jetting operation to dissolve the ball, for example, Paragraphs 0030-0032);
d)  Positioning the downhole well tool assembly at a second zone (zone 75, see Figure 6);
e)  Perforating the second zone with the abrasive perforator (as seen in Figure 6, perforation 90 are formed in zone 75);
f)  Treating the second zone by flowing the treatment fluid through the annulus (as seen in Figure 6, fluid 80 is used to treat zone 75, Paragraphs 0035-0037).
Regarding Claims 29 and 30, Boney further discloses that the step of discharging the perforation plugs (diversion agent) comprises displacing the perforation plugs through a flow path of the abrasive perforator (as seen in at least Figure 4, the diversion agent passes through the central bore of sub 22).
Claims 12, 14, 16, 17, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Boney (2008/0047707) in view of Ferguson et al., U.S. Patent Publication 2016/0145989, hereinafter referred to as Ferguson.
Regarding Claims 12 and 14, Boney discloses the steps presented in Claim 11 as previously discussed.  While Boney discloses the steps of closing the perforation plug discharge port, it does not expressly disclose that the step occurs prior to or during positioning the tool assembly at the first zone.  
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations wherein a diverter agent may be applied through the tool string either before, during, or after movement of the tool between various locations in the wellbore (Paragraphs 0073, 0078, 0079, 0081).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) at different stages of operation including prior to, after, and during moving of the string to desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Regarding Claims 16 and 17, Boney discloses the steps presented in Claim 11 as previously discussed.  While Boney discloses the steps of opening the perforation plug discharge port, it does not expressly disclose that the step occurs after or during treatment of the first zone.  
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations include a diverter agent may be applied through the tool string either before, during, or after the application of formation fracturing treatment fluid (Paragraph 0066).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) at different stages of operation including prior to, after, and during fracturing of the desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0066, 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).

Regarding Claim 26, Boney discloses the steps presented in Claim 25 as previously discussed.  While Boney discloses the steps of injected perforation plugs (diverting agent) through an injection port, it does not expressly disclose that the step occurs prior to treatment of the first zone.  
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations include a diverter agent may be applied through the tool string either before, during, or after the application of formation fracturing treatment fluid (Paragraph 0066).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) at different stages of operation including prior to, after, and during fracturing of the desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0066, 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Regarding Claims 27 and 28, Boney discloses the steps presented in Claim 25 as previously discussed.  While Boney discloses the steps detailed above, it does not expressly disclose that the step of position the downhole well tool assembly at a second zone (i.e. the additional zone for treatment) would occur prior to treating the first zone or injecting diverter agents into the first zone.
Additionally, Ferguson teaches the use of a single trip perforation/treatment tool wherein multiple operations including using a diverter agent may be applied through the tool string and applying treatment/fracturing fluid may occur either before, during, or after movement of the tool between various locations in the wellbore (Paragraphs 0066, 0073, 0078, 0079, 0081).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to have the diverting agent system be operable (selective opening and closing of the flow path) and the application of treatment fluid at different stages of operation including prior to, after, and during moving of the string to desired zones as taught by Ferguson.  Doing so merely constitutes a known operational step for multi-function single trip tools, wherein the use for a diverter agent may help in achieving a desired distribution of the diverting agent (Paragraphs 0073, 0078, 0079, 0081).  Additionally, Examiner notes that as Ferguson teaches that the different timings are all known alternatives, wherein Boney teaches one such option, the modification merely constitutes an alternative ordering of disclosed steps with a reasonable expectation of success (MPEP 2143, Subsection I, B).
Allowable Subject Matter
Claims 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676